Citation Nr: 0305637	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  99-10 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
claimed as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1946 to March 
1947 and from October 1951 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  In February 1998, 
the RO in Waco, Texas, denied entitlement to service 
connection for multiple basal cell skin cancers as a result 
of exposure to ionizing radiation.  

In November 2000, the veteran appeared at the Waco RO and 
testified at a personal hearing conducted by the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  The Board remanded the matter in February 2001 for 
additional development, and the case has been returned to the 
Board for further appellate review.  The Board notes that the 
veteran's records were permanently transferred to Wichita, 
Kansas, in December 2002.

VA's statutory duty to assist extends to a liberal reading of 
the record for issues raised in all documents or oral 
testimony submitted prior to a BVA decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Douglas v. Derwinski, 
2 Vet. App. 435 (1992).  In February 1998, the veteran 
submitted a statement that he is "only receiving 20 percent 
service-connected for hearing," which can be liberally 
construed as raising a claim for an increased evaluation of 
his service-connected bilateral hearing loss.  As the issue 
of entitlement to an increased evaluation for bilateral 
hearing loss has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

In May 2002, the RO denied entitlement to service connection 
for left ankle arthritis and increased the rating assigned 
for right ankle arthritis from noncompensable to 10 percent.  
To the Board's knowledge, the veteran has not filed a notice 
of disagreement as to these issues.  Accordingly, they are 
not within the Board's jurisdiction at this time and will be 
discussed no further herein.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002).  


REMAND

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. §19.9 (2002).  There are still actions, 
however, that must be accomplished at the RO level because 
the required action takes place there or because current law 
requires it.  One such action that takes place at the RO is 
VBA internal development for radiation case evaluation under 
38 C.F.R. § 3.311 (2002).  See Chairman's Memorandum 01-02-01 
(2002).  The current appeal is based on a claim of skin 
cancer, a radiogenic disease listed under 38 C.F.R. § 3.311.  
See 38 C.F.R. § 3.311(b)(2)(vii) (2002).  Development in this 
case therefore requires remand.

In April 1996, the Defense Nuclear Agency (since renamed the 
Defense Special Weapons Agency and then integrated with the 
Defense Threat Reduction Agency (DTRA)) confirmed that the 
veteran was present at Operation DOMINIC I, an atmospheric 
nuclear test series.  A search of dosimetry data revealed a 
recorded dose of 1.579 rem gamma, with an upper bound limit 
of 1.8 rem gamma.  Applying this data with other evidence of 
record, the Under Secretary for Health (USH) opined in 
November 1997 that it is unlikely the veteran's multiple 
basal cell skin cancers can be attributed to exposure to 
ionizing radiation in service.  Relying on this opinion, and 
following review of the evidence in its entirety, the Under 
Secretary for Benefits (USB) opined in a somewhat conclusory 
manner that there is no reasonable possibility that the 
veteran's disability was the result of such exposure.

After receipt of these advisory opinions, however, the RO and 
the Board received additional evidence pertaining to the 
veteran's level of in-service ionizing radiation exposure.  
Most significantly, a July 1998 follow-up report from the 
DTRA included a skin dose summary, which assessed a maximum 
dose of 28 rem.  Additionally, testimony adduced at personal 
hearings in September 1999 and November 2000, as well as 
several submissions by the veteran since November 1997, raise 
the possibility he was also involved in Operation DOMINIC 
II/PLOWSHARE, a separate series conducted within the dates of 
Operation DOMINIC I.  See 38 C.F.R. § 3.309.  This potential 
source of additional in-service radiation exposure must be 
considered to fairly decide the merits of the claim.

The veteran reported that he has been treated for skin 
problems by VA in "Tampa." The Board's February 2001 remand 
therefore included a request that the RO obtain records from 
the VA Medical Center in Tampa, Florida.  The Tampa records 
department responded that they had no record of treatment of 
the veteran.  The Tampa records department, however, 
suggested VA clarify with the veteran whether he was seen at 
the Tampa VA hospital or at Tampa Bay, as the latter includes 
the separate entity of Bay Pines VA hospital.  The 
possibility remains that the veteran was seen at Bay Pines VA 
hospital prior to the advent of computer records, such that a 
request for medical records from Tampa Bay is warranted.

Accordingly, this case is remanded for the following actions:

1.	Request any records of treatment of 
the veteran from VA's Tampa Bay/Bay 
Pines facility(ies).  

2.	Obtain a revised dose assessment from 
the DTRA, to include a skin dose 
summary, documenting its full 
consideration of all sources of in-
service ionizing radiation exposure.  
The DTRA should specifically consider 
whether the veteran was present during 
Operation DOMINIC II.  If the veteran 
was not exposed to any additional 
radiation from the DOMINIC II series, 
this should be so stated.

3.	After completing the above-mentioned 
development, the case should be 
referred to the USB for an advisory 
opinion consistent with the 
requirements of 38 C.F.R. § 3.311.  In 
particular, the advisory opinion 
should include a rationale and should 
be more than a cursory explanation and 
restatement of any opinion obtained 
from the office of the USH.  If the 
USB is unable to conclude that it was 
at least as likely as not, or that 
there is no reasonable possibility, 
that the veteran's skin cancer was 
secondary to radiation exposure, the 
case should then be referred by the 
USB to an outside consultant for 
further development consistent with 
38 C.F.R. § 3.311. 

4.	Thereafter, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by the Veterans Claims 
Assistance Act of 2000 have been 
completed in full.  The RO should then 
readjudicate the veteran's claim for 
service connection.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished with copies of a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

	

                  
_________________________________________________
	Holly E. Moehlmann
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



